Citation Nr: 9936104	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma, claimed as 
secondary to exposure to herbicides.

3.  Entitlement to service connection for vasovagal syncope.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

In July 1999, the veteran submitted additional evidence to 
the Board and waived consideration of this evidence by the 
RO.


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  There are no verified stressors to support a diagnosis of 
PTSD related to the veteran's military service.

3.  The veteran's claim of entitlement to service connection 
for asthma, secondary to exposure to herbicides in service, 
is not supported by cognizable evidence showing that such a 
claim is plausible or capable of substantiation.

4.  Syncope was diagnosed in service, and a medical opinion 
relates currently diagnosed vasovagal syncope with service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for asthma secondary to exposure to herbicides, is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  Vasovagal syncope was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

I.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

Service medical records noted no complaints of or treatment 
for a psychiatric disorder.  The veteran's separation 
examination report noted that the veteran had "excessive 
worry related to current personal problems."  His 
psychiatric evaluation at separation, however, was normal.  
In April 1976 and January 1977, the veteran denied a history 
of depression or excessive worry, or nervous trouble of any 
sort.  

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was initially that of a 
military dog handler.  Following an episode of syncope, the 
veteran was determined to no longer meet the physical 
qualifications required to serve in the security police 
career field, and his MOS was changed to administrative 
specialist/clerk typist.  The awards and decorations listed 
on his DD 214 and elsewhere in his service records do not 
indicate that the veteran was involved in combat.  The 
veteran has testified that was involved in a fire-fight with 
enemy troops near Cam Ranh Bay, and that seven US personnel 
were killed.  Other than the veteran's statements, however, 
there is no corroborating evidence, such as statements from 
service colleagues, to substantiate his claim that he was 
involved in combat.  In view of the service records that do 
not indicate that the veteran was involved in combat, and the 
lack of evidence to corroborate the veteran's claim that he 
was, Board finds that the veteran was not involved in combat.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).

Since the veteran was not involved in combat, any stressor 
supporting a diagnosis of PTSD requires corroboration.  While 
the record does indicate that the veteran had been diagnosed 
with PTSD on more than one occasion, these diagnoses were not 
based on verified stressors.  In numerous written statements 
and during his psychiatric examinations, the veteran reported 
a number of stressors from his period of service.  He stated 
that while in Vietnam, he befriended an orphaned Vietnamese 
boy.  At one point, the veteran was ambushed by enemy troops 
and the boy was told to shoot the veteran.  When the boy 
refused, the enemy troops shot and killed the boy before the 
veteran's eyes.  The veteran stated further that he witnessed 
U.S. soldiers gang raping young Vietnamese girls.  In 
addition, he said that he was required to go out and take 
fingerprints from bodies that were bloated and reeking from 
being out in the sun for several days, and that the flesh 
came away from the bodies when he attempted to take the 
fingerprints.  

A September 1975 private medical evaluation report noted that 
the veteran indicated that he suffered from lack of 
concentration or memory and that he felt lonely or depressed.  
A July 1977 VA examination report noted that the examiner 
suggested that the veteran undergo a psychiatric evaluation, 
but the veteran refused, and no psychiatric diagnosis was 
rendered.  Records from January 1991 indicated that the 
veteran was awarded social security disability benefits due 
to disability for unspecified disorders.  

VA treatment records from August to October 1991 indicated 
that the veteran was suffering from PTSD.  A December 1991 VA 
psychiatric examination report contained a diagnosis of 
anxiety disorder, not otherwise specified, and stated "PTSD 
not demonstrated."  Following another VA psychiatric 
examination, in March 1992, the diagnosis was PTSD, chronic.  
The examiner indicated that the diagnosis was based on the 
stressors listed above.  VA treatment records from February 
1992 also contained a diagnosis of PTSD.  

The veteran submitted a certificate of disability, dated in 
August 1992, signed by a private physician, and submitted to 
the Department of Education Student Loan Program.  The 
document stated that the veteran was disabled due to a number 
of disorders, including PTSD.  A private psychiatric 
examination report, dated in November 1993, contained a 
diagnosis of PTSD.  VA treatment records from August 1997 to 
July 1998 showed continuing treatment for PTSD.  An 
evaluation in January 1998 noted that the veteran's "combat 
and trauma history is vague - no details or incidents 
described."  The veteran received another VA psychiatric 
examination in October 1998.  The diagnosis was PTSD, chronic 
and severe.  Again, the examiner indicated that the diagnosis 
was based on the stressors listed above.

At his November, 1993 personal hearing before the RO, the 
veteran stated that the fact that he had been declared 100 
percent disabled due to PTSD by the State of New Jersey, and 
that he had been enrolled in a VA PTSD treatment program, 
"proves that I have all the forementioned [sic] symptoms for 
PTSD due to my combat role in Vietnam."  He submitted a copy 
of an award letter from the Social Security Administration, 
dated in July 1992, that indicated that he had been awarded 
disability benefits, effective February 1991.  The letter did 
not state the nature of the disability or disabilities on 
which the award was based.  

The veteran indicated that no one particular incident or 
stressor precipitated his PTSD.  Instead, he maintained, 
"the act of participating in war is the stressors [sic] for 
PTSD.  The actual trauma stressors begin on arrival and 
encompass all day to day activities right up to the day of 
departure."  However, he also stated that while on duty as a 
canine handler at Cam Ranh Bay "I was sent out beyond 
perimeter to protect the perimeter, to fight the forces that 
were coming in.  I was attacked by ADVC.  I was the only one 
on that post that evening and it was a war zone.  People were 
being killed around me."  He said that he was left for dead 
for two days, and that seven US personnel were killed in the 
attack, but that he did not know their names because they 
were in the Navy and he was in the Air Force.  

The veteran also said that he saw Vietnamese girls get gang-
raped, that he cared for dying babies at an orphanage, that a 
young Vietnamese boy he had befriended had been killed by the 
Vietcong, and that when he had to go take fingerprints from 
bodies that had been lying in the sun for several days, the 
flesh would come off in his hands.  At his July 1999 personal 
hearing before the undersigned Board Member sitting in 
Washington, D.C., the veteran essentially reiterated the same 
testimony provided at his earlier hearing, and stated that he 
was unable to remember the dates of the stressful events.

As noted above, one of the three governing legal criteria 
necessary to establish a claim for service connection for 
PTSD is medical evidence establishing a clear diagnosis of 
the condition.  While the veteran has been diagnosed with 
PTSD on a number of occasions, none of these diagnoses was 
based on a specific, verifiable stressor which would support 
a grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a diagnosis 
of PTSD, related to service, based on an examination which 
relied upon an unverified history, is inadequate.  West v. 
Brown, 7 Vet. App. 70, 77 (1994); see also Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Accordingly, the 
diagnoses of PTSD from the VA examinations in March 1992 and 
October 1998, the VA treatment records, and the private 
examinations in August 1992, and November 1993, based as they 
are on either unverified in-service stressors, or no 
stressors at all, are inadequate for a grant of service 
connection.  The remaining psychiatric evidence indicated 
that PTSD was not present.

The Court has held that requiring the veteran to provide 
specific details about his alleged stressors "is not an 
onerous task."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran, however, has been unable to provide the 
date of the attack on Cam Ranh Bay, or the names of the seven 
US personnel killed.  The other events reported by the 
veteran constitute attacks on civilians or the handling of 
dead bodies.  These types of events are not the types of 
events that can be verified by the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  However, the 
veteran has not submitted independent verification of these 
events, such as providing statements from service colleagues 
who witnessed the claimed events.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  The Board 
finds further that the evidence of record is not so evenly 
balanced so as to raise a doubt as to any material issue and 
hence the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107.  

The veteran has maintained that no individual event in 
Vietnam constituted a stressor precipitating PTSD, but that 
his overall experience, beginning "on arrival and 
encompass[ing] all day to day activities right up to the day 
of departure," caused the disorder.  The Board notes that 
while the veteran's presence in Vietnam constituted presence 
in a combat zone, see Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1991), merely serving in such a zone does not meet 
the definition of a stressor as envisioned by the American 
Psychiatric Association.  See generally, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).

The Board notes that the veteran has also been diagnosed with 
various other psychiatric disorders, including anxiety 
disorder.  There is, however, no competent evidence of a 
nexus between any of these psychiatric disorders and service.  
Accordingly, entitlement to service connection for any of 
these psychiatric disorders is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a).

II.  Asthma

The veteran maintains that he currently suffers from asthma 
and that this was incurred in service as a result of exposure 
to herbicides.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  In view of the Court's holding, the Board 
will consider the appellant's claims on both a presumptive 
basis and a direct basis.

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  This list of diseases, however, 
does not include asthma.  See 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307; 3.309(e) (1998).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exists a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  See 38 U.S.C.A. § 1116(b)(1).  Moreover, 
the Secretary, under the authority granted by the Agent 
Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases for which the 
Secretary has not specifically determined a presumption of 
service connection applies.  See 61 Fed. Reg. 41442-41449 
(1996).  

In view of the fact that asthma is not included among the 
presumptive diseases for Agent Orange exposure under 
38 C.F.R. §§ 3.307, 3.309(e), the Board must next determine 
whether service connection for the disorder is warranted on a 
direct basis.  Combee, 34 F.3d 1039, 1045.

At this point, before reaching the merits of the veteran's 
claim, the threshold question which must be answered in this 
case is whether the veteran has presented a 
well grounded claim for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted a diagnosis of mild asthma in 
March 1971.  No mention of the disorder is made in the 
remaining service medical records.  The veteran reported a 
history of asthma during his separation examination, and the 
report noted "1972 member was told he had mild asthma but no 
treatment was indicated at that time, no recurrences."  Upon 
separation from service, examination of his lungs and chest 
revealed no abnormalities.  A September 1975 private medical 
evaluation report noted that the veteran indicated that he 
suffered from "wheezes or gasps."  In April 1976, the 
veteran marked "don't know" next to the box asking "have 
you ever had, or have you now . . . asthma."  However, in 
January 1977, he again reported a history of asthma.  

A February 1977 VA general examination report noted a 
diagnosis of history of asthma and "no disease found at time 
of examination."  VA treatment records from October 1991 
noted that the veteran was not currently experiencing any 
shortness of breath or wheezing, but he reported that he had 
suffered from wheezing and asthma in the past.  The 
assessment was "history of asthma in service, as per 
patient."  Private medical records from August 1992 included 
a diagnosis of asthma with dyspnea on exertion.  A letter 
from a private physician, dated in July 1993, stated that the 
physician first began treating the veteran in May 1993, and 
that "he was complaining of shortness of breath, wheezing 
and nasal stuffiness.  The patient states that he had this 
since Vietnam."  The physician stated that allergy testing 
revealed the veteran to be "allergic to many of the airborne 
allergens."  Asthma, however, was not diagnosed.  The 
veteran was given a VA respiratory diseases examination in 
October 1998.  Again, there was no diagnosis of asthma.

Following a careful review of all the evidence in this 
matter, the Board notes that the veteran has not met all 
three of the requirements for a well grounded claim and his 
claim must therefore be denied.  Specifically, there is no 
medical evidence of a nexus between the asthma noted in 
August 1992, and either exposure to herbicides, or the 
veteran's service generally.  While the October 1991 VA 
treatment records noted that the veteran reported a history 
of asthma since service, these records explicitly stated "as 
per patient" and did not contain an opinion by a medical 
professional linking asthma to service.  The only other 
evidence that tends to show a connection between asthma and 
service consists of the veteran's own statements.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu, 2 Vet. App. 492.  Because of 
the lack of competent evidence of a medical relationship to 
service, the claim for service connection for asthma is not 
well grounded and is thus denied.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for the 
claimed disability.  Id.

III.  Vasovagal Syncope

In a decision dated in September 1977, the RO denied service 
connection for allergic reaction, dizziness and itching eyes.  
While the RO listed service connection for syncope as one of 
the issues, the decision did not include either a grant or a 
denial of service connection for syncope, nor was the issue 
deferred.  The Board notes that the veteran, in his August 
1976 claim for compensation for allergies that precipitated 
the September 1977 decision, made no reference to syncope.  

In July 1992, the RO denied service connection for syncope on 
the grounds that service connection for dizziness and itching 
eyes had previously been denied, and that no new and material 
evidence had been submitted to show that syncope had been 
incurred in, or aggravated by, service.  It thus appears that 
the RO, in its July 1992 decision, determined that syncope 
was an aspect, symptom or manifestation of, or was somehow 
related to, allergies, dizziness, and/or itching eyes, and 
that the veteran's claim for service connection for syncope 
was therefore part of the previously denied claim for service 
connection for allergies, dizziness, and itching eyes.  The 
veteran has explicitly stated, however, that he is claiming 
service connection for syncope on a direct basis, separately 
from the issue of service connection for allergies, dizziness 
and itching eyes.  Furthermore, he has submitted a private 
medical opinion, dated in May 1993, that states that the 
veteran has vasovagal syncope and that "in my opinion, 
vasovagal syncope is not an allergy related diagnosis."  In 
view of the fact that there is no prior decision showing a 
denial of service connection for syncope, the Board finds the 
claim for service connection for vasovagal syncope to be an 
original claim and the issue is to be adjudicated de novo.

Service medical records noted that the veteran suffered from 
occasional attacks of dizziness.  The veteran submitted 
copies of service medical records from March 1971 that noted 
that he suffered from syncope, and service personnel records 
that included a recommendation that he be "restricted from 
duty where sudden loss of consciousness would be a hazard to 
himself or others," and that he be retrained "into another 
career ladder," as the condition was considered permanent.  
His separation examination report indicated that he suffered 
from periods of unconsciousness or "syncope episodes, 1971, 
which [have] responded to cross training out of previous 
career field."  At the time of the separation examination, 
the veteran had no recent complaints or symptoms related to 
syncope.  

A September 1975 private medical evaluation report noted that 
the veteran indicated that he suffered from "faintness."

VA treatment records from August and October 1991, noted that 
the veteran complained of syncope.  Initially, this was felt 
to be vasomotor syncope.  Records from October 1991 indicated 
that the veteran's symptoms were suggestive of vasovagal 
syncope.  Records from January 1991 indicated that the 
veteran was awarded social security disability benefits due 
to disability for unspecified disorders.

At his May 1993 personal hearing before the RO, the veteran 
testified that his MOS in service was as a security policeman 
and dog-handler.  He stated that he began having blackouts 
four months after arriving in Vietnam, and that he tried to 
keep it secret from his superiors, but that his peers turned 
him in because they felt that his sudden blackouts put them 
in danger.  He stated that after being diagnosed with 
syncope, it was felt that he should no longer handle a gun.  
He said that his MOS was changed to "administrative" and 
that "I did basically nothing for the remainder of my time 
in service."  He said that he was not treated in service 
because the disorder has no cure or treatment.  

At the personal hearing, the veteran presented numerous items 
of evidence in support of his claim for service connection.  
These items included what appears to be an certificate of 
disability, dated in August 1992, signed by a private 
physician, and submitted to the Department of Education 
Student Loan Program.  The document states that the veteran 
is disabled due to a number of disorders, including vasovagal 
syncope.  In addition, the veteran submitted the physician's 
May 1993 opinion, noted above, concerning the relationship 
between the veteran's vasovagal syncope and allergies.

The veteran received a VA examination in October 1998.  The 
examiner's diagnosis was "vasovagal syncope which, by review 
of records, first occurred while he was in the service."  At 
his July 1999 personal hearing before the undersigned Board 
Member sitting in Washington, D.C., the veteran essentially 
reiterated the same testimony provided at his earlier 
hearing.

In view of the service medical records showing that the 
veteran had syncope in service, and the opinion from the VA 
examiner that the veteran's currently diagnosed vasovagal 
syncope first occurred in service, the evidence shows that 
vasovagal syncope was incurred in service.  Accordingly, the 
veteran's claim for service connection for vasovagal syncope 
is granted.










ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for asthma, claimed as secondary to 
exposure to herbicides, is denied.

Service connection for vasovagal syncope is granted.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

